
	
		II
		Calendar No. 300
		110th CONGRESS
		1st Session
		S. 1781
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 118 Minner Avenue in Bakersfield, California, as the
		  Buck Owens Post Office.
	
	
		1.Buck Owens Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 118 Minner Avenue in Bakersfield, California, shall be known
			 and designated as the Buck Owens Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Buck Owens
			 Post Office.
			
	
		August 1, 2007
		Reported without amendment
	
